Exhibit99.1 Exhibit 99.1 AirShares™ EU Carbon Allowances Fund Monthly Account Statement For the Month Ended June 30, 2009 Statement of Income (Loss) Income Unrealized Gain (Loss) on Market Value of Futures $ Unrealized Gain (Loss) on Foreign Currency Translations Interest Income Total Income (Loss) $ Expenses Interest Expense $ Unitary Management Fee Total Expenses Net Gain (Loss) $ Statement of Changes in Net Asset Value Net Asset Value Beginning of Period 6/01/09 $ Net Gain (Loss) Net Asset Value End of Period $ Net Asset Value Per Unit (200,000 Units) $ To the Shareholders of AirShares™ EU Carbon Allowances Fund : Pursuant to Rule 4.22(h) under the Commodity Exchange Act, the undersigned represents that, to the best of his knowledge and belief, the information contained in the Account Statement for the month ended June 30, 2009 is accurate and complete. /s/ Jeffrey L. Feldman Jeffrey L. Feldman Chief Executive Officer XShares Advisors LLC, Sponsor of AirSharesTM EU Carbon Allowances Fund XShares Advisors LLC 420 Lexington Avenue Suite 2550 New York, New York 10170
